Matthew N. Newman (ABA No. 1305023)
Erin C. Dougherty Lynch (ABA No. 0811067)
Heather R. Kendall Miller (ABA No. 9211084)
NATIVE AMERICAN RIGHTS FUND
745 W. 4th Avenue, Suite 502
Anchorage, Alaska 99501
Telephone: (907) 276-0680
Facsimile: (907) 276-2466
mnewman@narf.org
dougherty@narf.org
kendall@narf.org

Attorneys for [Applicant] Intervenor-Defendant Organized Village of Kake


                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA

STATE OF ALASKA, DEPARTMENT
OF FISH AND GAME,

                 Plaintiffs,

        v.

FEDERAL SUBSISTENCE BOARD,                             Case No. 3:20-cv-00195-SLG
et al.,

                 Defendants,

and                                                    [APPLICANT] INTERVENOR
                                                       DEFENDANT’S
ORGANIZED VILLAGE OF KAKE,                             MOTION TO INTERVENE

                 [Applicant] Intervenor-
                 Defendant.




Applicant Intervenor-Defendant’s Motion to Intervene                                  Page 1 of 3
State of Alaska v. Federal Subsistence Board                         Case No. 3:20-cv-00195-SLG

             Case 3:20-cv-00195-SLG Document 20 Filed 08/27/20 Page 1 of 3
        Pursuant to Fed. R. Civ. P. 24, the Organized Village of Kake moves to intervene as a

defendant in the above-captioned matter. Attorneys for Plaintiff State of Alaska have not

responded to the Tribe’s communication on August 26 requesting its position on the Tribe’s

intervention motion. Attorneys for Federal Defendants represent they will reserve taking a

position on the Tribe’s motion to intervene until after reviewing the motion and associated

pleadings.

        Respectfully submitted this 27th day of August, 2020.




                                                   /s/ Matthew N. Newman
                                                   Matthew N. Newman (ABA No. 1305023)
                                                   Erin C. Dougherty Lynch (ABA No. 0811067)
                                                   Heather R. Kendall Miller (ABA No. 9211084)
                                                   NATIVE AMERICAN RIGHTS FUND
                                                   745 W. 4th Avenue, Suite 502
                                                   Anchorage, Alaska 99501
                                                   Telephone: (907) 276-0680
                                                   Facsimile: (907) 276-2466
                                                   mnewman@narf.org
                                                   dougherty@narf.org
                                                   kendall@narf.org


                                                   Richard D. Monkman (ABA No. 8011101)
                                                   Lloyd B. Miller (ABA No. 7906040)
                                                   SONOSKY, CHAMBERS, SACHSE, MILLER &
                                                     MONKMAN, LLP
                                                   725 East Fireweed Lane, Suite 420
                                                   Anchorage, AK 99503
                                                   Telephone: (907) 258-7388
                                                   Facsimile: (907) 272-8332
                                                   lloyd@sonosky.net
                                                   rdm@sonosky.net

                                                   Attorneys for [Applicant] Intervenor-Defendant
                                                   Organized Village of Kake



Applicant Intervenor-Defendant’s Motion to Intervene                                     Page 2 of 3
State of Alaska v. Federal Subsistence Board                            Case No. 3:20-cv-00195-SLG

           Case 3:20-cv-00195-SLG Document 20 Filed 08/27/20 Page 2 of 3
                                           Certificate of Service

I hereby certify that on August 27, 2020, a true and correct copy of the foregoing document was
served electronically pursuant to the Court’s electronic filing procedures upon the following:

Kevin G. Clarkson
Attorney General
Cheryl Brooking (ABA No. 9201169)
Senior Assistant Attorney General
ALASKA DEPARTMENT OF LAW
1031 W. 4th Avenue, Suite 200
Anchorage, AK 99501
Telephone: 907-269-5100
Facsimile: 907-276-3697
cheryl.brooking@alaska.gov

Attorneys for Plaintiff State of Alaska


Paul A. Turcke (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044
Telephone: 202-353-1389
Facsimile: 202-305-0506
paul.turcke@usdoj.gov

Attorney for Defendants Federal Subsistence Board, et al.



                                                   /s/ Matthew N. Newman
                                                   Matthew N. Newman (ABA No. 1305023)




Applicant Intervenor-Defendant’s Motion to Intervene                                  Page 3 of 3
State of Alaska v. Federal Subsistence Board                         Case No. 3:20-cv-00195-SLG

           Case 3:20-cv-00195-SLG Document 20 Filed 08/27/20 Page 3 of 3
